Exhibit 10.8

MAXLINEAR, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

Amended February 4, 2011

Amended November 4, 2011

Amended October 30, 2012

1.        Purpose. The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock through accumulated payroll deductions. The Company’s intention is to have
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. The provisions of the Plan, accordingly, will be construed so as to extend
and limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code.

2.        Definitions.

(a)        “Administrator” means the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.

(b)        “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

(c)        “Board” means the Board of Directors of the Company.

(d)        “Change in Control” means the occurrence of any of the following
events:

(i)        A change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than 50% of the total voting power of the
stock of the Company; provided, however, that for purposes of this subsection,
the acquisition of additional stock by any one Person, who is considered to own
more than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or

(ii)        A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause, if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or



--------------------------------------------------------------------------------

(iii)        A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(e)        “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

(f)        “Committee” means a committee of the Board appointed in accordance
with Section 14 hereof.

(g)        “Common Stock” means the Class A common stock of the Company.

(h)        “Company” means MaxLinear, Inc., a Delaware corporation.

(i)        “Compensation” means an Employee’s base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive compensation, bonuses and other compensation.

(j)        “Designated Subsidiary” means any Subsidiary that has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

(k)        “Director” means a member of the Board.

(l)        “Eligible Employee” means any individual who is a common law employee
of an Employer and is customarily employed for at least twenty (20) hours per
week and more than five (5) months in any calendar year by the Employer. For
purposes of the Plan, the employment relationship will be treated as continuing
intact while the individual is on sick leave or other leave of absence that the
Employer approves. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated three
(3) months and one (1) day following the

 

-2-



--------------------------------------------------------------------------------

commencement of such leave. The Administrator, in its discretion, from time to
time may, prior to an Offering Date for all options to be granted on such
Offering Date, determine (on a uniform and nondiscriminatory basis) that the
definition of Eligible Employee will or will not include an individual if he or
she: (i) has not completed at least two (2) years of service since his or her
last hire date (or such lesser period of time as may be determined by the
Administrator in its discretion), (ii) customarily works not more than
twenty (20) hours per week (or such lesser period of time as may be determined
by the Administrator in its discretion), (iii) customarily works not more than
five (5) months per calendar year (or such lesser period of time as may be
determined by the Administrator in its discretion), (iv) is an executive,
officer or other manager, or (v) is a highly compensated employee under
Section 414(q) of the Code.

(m)        “Employer” means any one or all of the Company and its Designated
Subsidiaries.

(n)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

(o)        “Exercise Date” means the first Trading Day on or after May 15 and
November 15 of each year. The first Exercise Date under the Plan will be
November 15, 2010.

(p)        “Fair Market Value” means, as of any date and unless the
Administrator determines otherwise, the value of Common Stock determined as
follows:

(i)        If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the date of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii)        If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(iii)        In the absence of an established market for the Common Stock, the
Fair Market Value thereof will be determined in good faith by the Administrator;
or

(iv)        For purposes of the Offering Date of the first Offering Period under
the Plan, the Fair Market Value will be the initial price to the public as set
forth in the final prospectus included within the registration statement on
Form S-1 filed with the Securities and Exchange Commission for the initial
public offering of the Common Stock (the “Registration Statement”).

(q)        “Fiscal Year” means the fiscal year of the Company.

(r)        “New Exercise Date” means a new Exercise Date set by shortening any
Offering Period then in progress.

 

-3-



--------------------------------------------------------------------------------

(s)        “Offering Date” means the first Trading Day of each Offering Period.

(t)        “Offering Periods” means:

(i)        For the first Offering Period under the Plan, the period of
approximately twenty-seven (27) months during which an option granted pursuant
to the Plan may be exercised, commencing on the first Trading Day on or after
the date on which the Securities and Exchange Commission declares the Company’s
Registration Statement effective and, subject to Section 25, terminating on the
first Trading Day on or following May 15, 2012; and

(ii)        For the second and all subsequent Offering Periods under the Plan,
the periods of approximately six (6) months during which an option granted
pursuant to the Plan may be exercised, (i) commencing on the first Trading Day
on or after May 15 of each year and terminating on the first Trading Day on or
following November 15, approximately six (6) months later, and (ii) commencing
on the first Trading Day on or after November 15 of each year and terminating on
the first Trading Day on or following May 15, approximately six (6) months
later; provided, however, that the second Offering Period under the Plan will
commence on the first Trading Day on or after November 15, 2010 and will end on
the first Trading Day on or after May 15, 2011.

The duration and timing of Offering Periods may be changed pursuant to
Sections 4 and 20.

(u)        “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(v)        “Plan” means this MaxLinear, Inc. 2010 Employee Stock Purchase Plan.

(w)        “Purchase Period” means the period during an Offering Period in which
shares of Common Stock may be purchased on a participant’s behalf in accordance
with the terms of the Plan. For the first Offering Period, unless the
Administrator provides otherwise, the first Purchase Period will mean the period
commencing on the Offering Date and ending with the first Exercise Date and all
subsequent Purchase Periods during the first Offering Period will mean the
approximately six (6) month period commencing on one Exercise Date and ending
with the next Exercise Date. For the second and all subsequent Offering Periods,
unless the Administrator provides otherwise, the Purchase Period will have the
same duration and coincide with the length of the Offering Period.

(x)        “Purchase Price” means an amount equal to eighty-five percent (85%)
of the Fair Market Value of a share of Common Stock on the Offering Date or on
the Exercise Date, whichever is lower; provided however, that the Purchase Price
may be adjusted for subsequent Offering Periods by the Administrator subject to
compliance with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule) or pursuant to
Section 20.

(y)        “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

-4-



--------------------------------------------------------------------------------

(z)        “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.

3.        Eligibility.

(a)        First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period will be automatically enrolled in
the first Offering Period.

(b)        Subsequent Offering Periods. Any Eligible Employee on a given
Offering Date subsequent to the first Offering Period will be eligible to
participate in the Plan, subject to the requirements of Section 5.

(c)        Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee will be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
or any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.

4.        Offering Periods. The first Offering Period under the Plan will
commence with the first Trading Day on or after the date upon which the
Company’s Registration Statement is declared effective by the Securities and
Exchange Commission and end on the first Trading Day after May 15, 2012.
Subsequent to the commencement of the first Offering Period, the Plan will be
implemented by consecutive Offering Periods that overlap the first Offering
Period while such Offering Period is in effect with a new Offering Period
commencing on the first Trading Day on or after May 15 and November 15 each
year, or on such other date as the Administrator will determine; provided,
however, that the second Offering Period under the Plan will commence on the
first Trading Day on or after November 15, 2010. The Administrator will have the
power to change the duration of Offering Periods (including the commencement
dates thereof) with respect to future offerings without stockholder approval if
such change is announced prior to the scheduled beginning of the first Offering
Period to be affected thereafter.

5.        Participation.

(a)        First Offering Period. An Eligible Employee will be entitled to
continue to participate in the first Offering Period pursuant to Section 3(a)
only if such individual submits a subscription agreement authorizing payroll
deductions in a form determined by the Administrator (which may be similar to
the form attached hereto as Exhibit A) to the Company’s designated plan
administrator (i) no earlier than the effective date of the Form S-8
registration statement with respect to the issuance of Common Stock under this
Plan and (ii) no later than ten (10) business days

 

-5-



--------------------------------------------------------------------------------

following the effective date of such S-8 registration statement or such other
period of time as the Administrator may determine (the “Enrollment Window”). An
Eligible Employee’s failure to submit the subscription agreement during the
Enrollment Window will result in the automatic termination of such individual’s
participation in the first Offering Period.

(b)        Subsequent Offering Periods. An Eligible Employee may participate in
the Plan pursuant to Section 3(b) by (i) submitting to the Company’s payroll
office (or its designee), on or before a date prescribed by the Administrator
prior to an applicable Offering Date, a properly completed subscription
agreement authorizing payroll deductions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.

6.        Payroll Deductions.

(a)        At the time a participant enrolls in the Plan pursuant to Section 5,
he or she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Purchase Period or Offering Period. A
participant’s subscription agreement will remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.

(b)        Payroll deductions for a participant will commence on the first pay
day following the Offering Date and will end on the last pay day prior to the
Exercise Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof;
provided, however, that for the first Offering Period, payroll deductions will
commence on the first pay day on or following the end of the Enrollment Window.

(c)        All payroll deductions made for a participant will be credited to his
or her account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.

(d)        A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may decrease the rate of his or her payroll
deductions during the Offering Period by (i) properly completing and submitting
to the Company’s payroll office (or its designee), on or before a date
prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the reduction in payroll deduction rate in
the form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator; provided,
however, that a participant may only make one payroll reduction change during
each Purchase Period. If a participant has not followed such procedures to
reduce the rate of payroll deductions, the rate of his or her payroll deductions
will continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10). The
Administrator may, in its sole discretion, limit the nature and/or number of
payroll deduction rate changes that may be made by participants during any
Offering Period. Any reduction in payroll deduction rate made pursuant to this
Section 6(d) will be effective as of the first full payroll period following
five (5) business days after the date on which the change

 

-6-



--------------------------------------------------------------------------------

is made by the participant (unless the Administrator, in its sole discretion,
elects to process a given reduction in payroll deduction rate more quickly). Any
increase in payroll deduction rates made by any participant will be effective
for the next Purchase Period or Offering Period which begins after the effective
date of any such requested payroll increase.

(e)        Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Subject to Section 423(b)(8) of the Code and Section 3(c) hereof,
payroll deductions will recommence at the rate originally elected by the
participant effective as of the beginning of the first Purchase Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

(f)        At the time the option is exercised, in whole or in part, or at the
time some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.

7.        Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Eligible Employee’s account as of the
Exercise Date by the applicable Purchase Price; provided that in no event will
an Eligible Employee be permitted to purchase during each Purchase Period that
occurs during each Offering Period in which an Eligible Employee participates
more than 3,125 shares of the Common Stock (subject to any adjustment pursuant
to Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13. The Eligible Employee may accept
the grant of such option with respect to the first Offering Period by submitting
a properly completed subscription agreement in accordance with the requirements
of Section 5(a) on or before the last day of the Enrollment Window, and
(ii) with respect to any future Offering Period under the Plan, by electing to
participate in the Plan in accordance with the requirements of Section 5(b). The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that an
Eligible Employee may purchase during each Purchase Period of an Offering
Period. Exercise of the option will occur as provided in Section 8, unless the
participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.

 

-7-



--------------------------------------------------------------------------------

8.        Exercise of Option.

(a)        Unless a participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares of Common Stock will be purchased; any payroll
deductions accumulated in a participant’s account which are not sufficient to
purchase a full share will be retained in the participant’s account for the
subsequent Purchase Period or Offering Period, subject to earlier withdrawal by
the participant as provided in Section 10. Any other funds left over in a
participant’s account after the Exercise Date will be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.

(b)        If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Offering Date or Exercise
Date, as applicable, in as uniform a manner as will be practicable and as it
will determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
all Offering Periods then in effect or terminate all Offering Periods then in
effect pursuant to Section 20. The Company may make a pro rata allocation of the
shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
shares for issuance under the Plan by the Company’s stockholders subsequent to
such Offering Date.

9.        Delivery. As soon as reasonably practicable after each Exercise Date
on which a purchase of shares of Common Stock occurs, the Company will arrange
the delivery to each participant of the shares purchased upon exercise of his or
her option in a form determined by the Administrator (in its sole discretion)
and pursuant to rules established by the Administrator. The Company may permit
or require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.

10.        Withdrawal.

(a)        A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time prior to the end of the Offering Period by
(i) submitting to the Company’s payroll office (or its designee) a written
notice of withdrawal in the form prescribed by the Administrator for such
purpose (which may be similar to the form attached hereto as Exhibit B), or
(ii) following an electronic or other withdrawal procedure prescribed by the
Administrator. All of the participant’s payroll deductions credited to his or
her account will be paid to such participant promptly after receipt of notice of
withdrawal and such participant’s option for the Offering Period will be

 

-8-



--------------------------------------------------------------------------------

automatically terminated, and no further payroll deductions for the purchase of
shares will be made for such Offering Period. If a participant withdraws from an
Offering Period, payroll deductions will not resume at the beginning of the
succeeding Offering Period, unless the participant re-enrolls in the Plan in
accordance with the provisions of Section 5.

(b)        A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11.        Termination of Employment. Upon a participant’s ceasing to be an
Eligible Employee, for any reason, he or she will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such participant’s
account during the Offering Period but not yet used to purchase shares of Common
Stock under the Plan will be returned to such participant or, in the case of his
or her death, to the person or persons entitled thereto under Section 15, and
such participant’s option will be automatically terminated.

12.        Interest. No interest will accrue on the payroll deductions of a
participant in the Plan.

13.        Stock.

(a)        Subject to adjustment upon changes in capitalization of the Company
as provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be six hundred
forty-five thousand eight hundred twenty-seven (645,827) shares (as adjusted to
reflect the reverse stock split expected to occur on March 5, 2010), plus an
annual increase to be added on the first day of each Fiscal Year beginning with
the 2011 Fiscal Year, equal to the least of (i) nine hundred sixty-eight
thousand seven hundred forty-one (968,741) shares of Common Stock (as adjusted
to reflect the reverse stock split expected to occur on March 5, 2010), (ii) one
and a quarter percent (1.25%) of the outstanding shares of the Company’s Class A
common stock and Class B common stock on such date, or (iii) an amount
determined by the Administrator.

(b)        Until the shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c)        Shares of Common Stock to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.

14.        Administration. The Plan will be administered by the Board or a
Committee appointed by the Board, which Committee will be constituted to comply
with Applicable Laws. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claims filed under the
Plan. Every finding, decision and determination made by the Administrator will,
to the full extent permitted by law, be final and binding upon all parties.
Notwithstanding any provision to the contrary in this Plan, the Administrator
may adopt rules or procedures relating to the operation and administration of
the Plan to accommodate the specific requirements of local laws and procedures

 

-9-



--------------------------------------------------------------------------------

for jurisdictions outside of the United States. Without limiting the generality
of the foregoing, the Administrator is specifically authorized to adopt rules
and procedures regarding eligibility to participate, the definition of
Compensation, handling of payroll deductions, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold payroll deductions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.

15.        Designation of Beneficiary.

(a)        A participant may file a designation of a beneficiary who is to
receive any shares of Common Stock and cash, if any, from the participant’s
account under the Plan in the event of such participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may file a
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.

(b)        Such designation of beneficiary may be changed by the participant at
any time by notice in a form determined by the Administrator. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company will deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

(c)        All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.

16.        Transferability. Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 15 hereof) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition will be without effect, except that the Company may treat such act
as an election to withdraw funds from an Offering Period in accordance with
Section 10 hereof.

17.        Use of Funds. The Company may use all payroll deductions received or
held by it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.

18.        Reports. Individual accounts will be maintained for each participant
in the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
payroll deductions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.

 

-10-



--------------------------------------------------------------------------------

19.        Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)        Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Sections 7 and 13.

(b)        Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

(c)        Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date and will
end on the New Exercise Date. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each participant in writing prior to the New Exercise Date, that the
Exercise Date for the participant’s option has been changed to the New Exercise
Date and that the participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.

20.        Amendment or Termination.

(a)        The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and

 

-11-



--------------------------------------------------------------------------------

subject to any adjustment pursuant to Section 19). If the Offering Periods are
terminated prior to expiration, all amounts then credited to participants’
accounts which have not been used to purchase shares of Common Stock will be
returned to the participants (without interest thereon, except as otherwise
required under local laws) as soon as administratively practicable.

(b)        Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.

(c)        In the event the Administrator determines that the ongoing operation
of the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:

(i)        amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123(R), including with respect to an
Offering Period underway at the time;

(ii)        altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

(iii)        shortening any Offering Period by setting a New Exercise Date,
including an Offering Period underway at the time of the Administrator action;

(iv)        reducing the maximum percentage of Compensation a participant may
elect to set aside as payroll deductions; and

(v)        reducing the maximum number of Shares a participant may purchase
during any Offering Period or Purchase Period.

Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.

21.        Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.

22.        Conditions Upon Issuance of Shares. Shares of Common Stock will not
be issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign,

 

-12-



--------------------------------------------------------------------------------

including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23.        Term of Plan. The Plan will become effective upon the earlier to
occur of its adoption by the Board or its approval by the stockholders of the
Company. It will continue in effect for a term of ten (10) years, unless sooner
terminated under Section 20.

24.        Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

25.        Automatic Transfer from First Offering Period to Low Price Offering
Period. To the extent permitted by Applicable Laws, if the Fair Market Value of
the Common Stock on any Exercise Date during the first Offering Period is lower
than the Fair Market Value of the Common Stock on the Offering Date of such
Offering Period, then all participants in such Offering Period will be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period and the first Offering Period will
terminate.

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

MAXLINEAR, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

 

         Original Application

   Offering Date:                                                   Change in
Payroll Deduction Rate             Change of Beneficiary(ies)   

1.                                                  hereby elects to participate
in the MaxLinear, Inc. 2010 Employee Stock Purchase Plan (the “Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Plan.

2.        I hereby authorize payroll deductions from each paycheck in the amount
of         % of my Compensation on each payday (from 0 to 15%) during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.)

3.        I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

4.        I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.

5.        Shares of Common Stock purchased for me under the Plan should be
issued in the name(s)                                          of (Eligible
Employee or Eligible Employee and Spouse only).

6.        I understand that if I dispose of any shares received by me pursuant
to the Employee Stock Purchase Plan within two (2) years after the Offering Date
(the first day of the Offering Period during which I purchased such shares) or
one (1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an



--------------------------------------------------------------------------------

amount equal to the lesser of (a) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (b) 15% of the fair market value of the shares on the first day
of the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

7.        I hereby agree to be bound by the terms of the Plan. The effectiveness
of this Subscription Agreement is dependent upon my eligibility to participate
in the Plan.

8.        In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME: (please print)

  

 

   First    Middle    Last

 

  

 

Relationship

        

 

  

 

Percentage Benefit

           

 

  

Address

     

NAME: (please print)

  

 

   First    Middle    Last

 

  

 

Relationship

        

 

  

 

Percentage Benefit

           

 

  

Address

     

 

-2-



--------------------------------------------------------------------------------

Employee’s Social     Security Number:    

 

Employee’s Address:    

 

   

 

   

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:  

 

   

 

      Signature of Employee Dated:  

 

   

 

      Spouse’s Signature (If beneficiary other than spouse)



--------------------------------------------------------------------------------

EXHIBIT B

MAXLINEAR, INC.

2010 EMPLOYEE STOCK PURCHASE PLAN

NOTICE OF WITHDRAWAL

The undersigned participant in the Offering Period of the MaxLinear, Inc. 2010
Employee Stock Purchase Plan that began on                          ,         
(the “Offering Date”) hereby notifies the Company that he or she hereby
withdraws from the Offering Period. He or she hereby directs the Company to pay
to the undersigned as promptly as practicable all the payroll deductions
credited to his or her account with respect to such Offering Period. The
undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated. The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned will be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

Name and Address of Participant:

 

 

 

Signature:

 

Date:

 

 